             Case 1:20-mc-91326-PBS Document 1 Filed 07/13/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )
                v.                             )       M.B.D. Case No. 20-mc-91326
                                               )
JAWWAD FREEMAN,                                )
                                               )
        Defendant                              )

               MOTION FOR ENDS-OF-JUSTICE CONTINUANCE OF TIME
                FOR FILING AN INDICTMENT OR INFORMATION, AND
                EXCLUSION OF TIME, UNDER THE SPEEDY TRIAL ACT

        The United States of America, by and through Assistant United States Attorney Michael

Crowley, with the agreement of counsel for Defendant Jawwad Freeman, respectfully moves this

Court to grant a continuance of the time within which an indictment or information must be filed,

and exclude the time period from July 16, 2020, through and including September 19, 2020, from

the speedy trial clock, pursuant to the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections

5(b)(7)(B) and 5(c)(1)(A)of the Plan for Prompt Disposition of Criminal Cases for the United States

District Court for the District of Massachusetts (effective December 2008), on the ground that the

ends of justice served by granting the requested continuance and excluding these periods outweigh

the best interests of the public and the defendant in a speedy trial. The parties further ask this Court

to issue the attached proposed Order of Continuance and Excludable Delay. In support of this

request, the parties state as follows:

        1.      Defendant was charged by a complaint; the case was initiated against Defendant by

a criminal complaint in United States v. Jawwad Freeman, Case No. 20-MJ-06385-MPK. Per Order

of the District Court, the grand jury for this case has been postponed through the end of August 2020

due to the present health crisis. The government is preparing initial discovery regarding the case
            Case 1:20-mc-91326-PBS Document 1 Filed 07/13/20 Page 2 of 2



(which is primarily materials related to the execution of a state search warrant), and will provide the

initial discovery to counsel for Defendant.


       2.      The requested exclusion of time will permit defense counsel to adequately confer with

Defendant, and allow the government sufficient time to produce initial discovery. This discovery

will allow Defendant to prepare for trial, as well as to review a potential resolution of the case. Such

a pre-indictment resolution may benefit Defendant. The parties agree that, if the requested time is

excluded, the government has until September 19, 2020 to return an indictment in this case. A

proposed order is attached.


                                                       Respectfully submitted,

                                                       ANDREW E. LELLING
                                                       United States Attorney

                                                   By: /s/ Michael J. Crowley
                                                       Michael J. Crowley
                                                       Assistant U.S. Attorney




                                        Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing and paper copies will
be sent to those indicated as non-registered participants.

                                               By:     /s/ Michael J. Crowley
                                                       Michael J. Crowley
                                                       Assistant U.S. Attorney
Date: July 13, 2020




                                                   2
